DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in the application.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Specifically, the references on p. 64-67 are listed without a proper information disclosure statement or copy. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the cells” in step b, line 3. Previously, claim 9 recites feeder cells and genetically modified cells. This renders the metes and bounds of the invention indefinite as it is unclear which cell the limitation in step b, line 3 is referring to. 
Claim 16, recites the limitation “said cells”. Previously, claim 9 on which claim 16 depends recites feeder cells and genetically modified cells. This renders the metes and bounds of the invention indefinite as it is unclear which cell the limitation is referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mavilio (Nature Medicine, 2006, 12(12): 1397-1402; IDS Reference 03/16/2020) as evidenced by Medline Plus (LAMB3) in view of Ronfard (US2006/0134093) 
Regarding claim 1, Mavilio teaches a method of treating Epidermolysis Bullosa (EB) via administering to a patient in need there of a genetically modified epidermal sheet (i.e. flap) comprised of genetically modified keratinocytes (Abstract, p. 1397). The keratinocytes were modified via transducing a vector encoding a nucleic acid LAMB3 (Abstract). As evidenced by Medline Plus, The LAMB3 gene carries instructions for the beta subunit (beta3); the alpha and gamma subunits are produced from other genes (1st paragraph).
However, Mavilio does not teach that the flap is on a fibrin substrate.
Ronfard et al. teaches utilizing a fibrin substrate for the generation of a culture of cells such as keratinocytes or genetically modified keratinocytes, recovering the culture in the form of a reconstituted tissue, and transporting for use as a skin graft (Abstract, para. 0029). 
It would have been obvious to utilize the fibrin substrate as taught by Ronfard in the method of generating a sheet for the treatment of EB as taught by Mavilio with a reasonable expectation of success. An artisan would be motivated to utilize the fibrin substrate as, when it is utilized with epithelial sheets such as those disclosed in Mavilio, it improves graft take compared to a graft method without the fibrin support (para. 0060).
Regarding claim 2, Mavilio teaches that the epithelial sheet promoted the repair of living tissue in an EB patient (figure 3a, p. 1397; last paragraph).
Regarding claim 3, Mavilio teaches that the EB is JEB (Abstract).
Regarding claims 4 and 5, the instant specification states that SEQ ID NO: 6 is LAMB3’s amino acid sequence. Therefore the heterologous nucleotide sequence of Mavilio encoding the cDNA of LAMB3 in order to treat EB addresses these limitations (Abstract).
Regarding claim 6, Mavilio teaches that the heterologous nucleic acid further comprises promoters heterologous to the nucleic acid sequence, the heterologous nucleic acid sequence is under the control of a MLV LTR (p. 1401, Figure 2a).
Regarding claim 7, Mavilio teaches that the genetically modified cells are transduced with the nucleic acid (Abstract). 
Regarding claim 8, Mavilio teaches that the transduction was carried out via retroviral vector (Abstract). 
Regarding claim 9, Mavilio teaches that a feeder layer of cells are adhered on the surface of a substrate and the genetically modified cells are plated and cultivated to sub confluence on the feeder cells on the substrate so as to obtain the sheet adhered to the feeder layer substrate. The sheet grafts were then detached from the substrate via Dispase (p. 1401, Generation of genetically corrected epidermal sheets and surgical procedure). 
However, the reference does not teach that the fibrin substrate is on a solid support such as a culture dish where the feeder cells and then keratinocytes are layered onto the substrate in the dish.  
Ronfard et al. teaches utilizing a fibrin substrate for the generation of a culture of cells such as keratinocytes or genetically modified keratinocytes, recovering the culture in the form of a reconstituted tissue, and transporting for use as a skin graft (Abstract, para. 0029). Furthermore, Ronfard teaches that cells such as keratinocytes may be cultured in the presence of a feeder cell layer (para. 0026).  Ronfard further teaches that the solution which creates the fibrin substrate is distributed to a vessel such as a tissue culture dish and once clotting occurs the fibrin matrix substrate is formed (para. 0024). 
It would have been obvious to utilize the fibrin substrate to cover the bottom of the culture dish as taught by Ronfard in the method of generating a sheet wherein feeder cells and then keratinocytes are layered onto a dish for the treatment of EB as taught by Mavilio with a reasonable expectation of success. An artisan would be motivated to utilize the fibrin substrate as, when it is utilized with epithelial sheets such as those disclosed in Mavilio, it improves graft take compared to a graft method without the fibrin support (Ronfard; para. 0060). Additionally, an artisan would be motivated to place the fibrin substrate in a dish and cover the dish as volume of the solution will dictate the thickness of the cell support which can be optimized (para. 0024). Furthermore once the sheet forming stage is finished the transport from the culture dish can be performed via forceps and applied to a wound without any need for temporary support or can be put aside as a graft (para. 0031-0032).
	Regarding claim 11, Mavilio does not teach further steps to the method of claim 9 such as placing it in a container for transport. 
	Ronfard et al. teaches that the fibrin cell support substrate with the cells can be put in a planar carrier such as an envelope made of polymers (para. 0036).
	It would have been obvious to one of ordinary skill in the art to further modify the method of Ronfard and Mavilio with a step of placing the flap/sheet of keratinocytes in a transport container with a reasonable expectation of success. An artisan would be motivated to add this container step as it may be necessary to deliver the fibrin cell support from the facility where it is generated to a facility where it is used (para. 0035).
	Regarding claims 12-15, Mavilio does not teach the concentrations of thrombin and fibrinogen in the fibrin substrate.
	Ronfard et al. teaches that in the method of producing the fibrin cell support substrate the amount of thrombin is in the range of about 0.5 U/mL to 5 U/mL and 10-250 mg/mL fibrinogen (para. 0021-22) . Thus the limitations of 3.1 U/mL thrombin and 23.1 mg/ml fibrinogen are disclosed.
It would have been obvious to utilize the amounts of thrombin and fibrinogen which make the fibrin substrate as taught by Ronfard in the method of generating a sheet for the treatment of EB as taught by Mavilio with a reasonable expectation of success. An artisan would be motivated to utilize the fibrin substrate as, when it is utilized with epithelial sheets such as those disclosed in Mavilio, it improves graft take compared to a graft method without the fibrin support (para. 0060).
Regarding claims 16-19, Mavilio teaches that the cells are human primary keratinocytes which have been harvested from a patient with EB via a biopsy (p. 1379; 2nd column).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mavilio (supra) as evidenced by Medline Plus (LAMB3) in view of Ronfard (supra) as applied to claims 1-9 and 11-19 above, and in further view of Reichelt (Epidermal Cells, Methods in Molecular Biology 585: 59-69)
As discussed above, Mavilio and Ronfard provide teachings which make obvious a method of treating EB via a flap of genetically modified keratinocytes cultured on feeder cells and a fibrin substrate.
However these references do not teach the time the feeder cells are plated on the fibrin substrate before plating the genetically modified keratinocytes nor that the time is 2 to 24 hours.
Reichelt teaches that if the 3T3 feeder cells are to be used in co-culture with keratinocytes, they need to be treated with Mitocyin C for 2-3 hours before plating the keratinocytes (p. 64, step 2; p. 65, step 1). This reads on the limitation of being plated 2-3 hours before the keratinocytes. 
It would be obvious to one of ordinary skill in the art to plate the feeder cells 2-3 hours before the keratinocytes as taught by Reichelt in the method of treating EB with a flap made of genetically modified keratinocytes produced by culturing with feeder cells on fibrin substrates as taught by Mavilio and Ronfard with a reasonable expectation of success. An artisan would be motivated to plate these feeder cells 2-3 hours before the keratinocytes as the feeder cells must be treated with Mitocyin C prior to the keratinocyte seeding in order to effectively inhibit proliferation of the feeder cells (Fig 5.1, p.64, step 2). 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of copending Application No. 16/639,955 (reference application) in view of Mavilio (Nature Medicine, 2006, 12(12): 1397-1402; IDS Reference 03/16/2020)
Regarding claims 1-3, Application ‘955 recites a method of making a flap of genetically modified cells on a fibrin substrate wherein the cells have been transduced with a gene or cDNA (i.e. nucleotide) for consisting of: a) at least one chain selected from the group consisting of: beta-3, c3 and y2 chain of laminin-5, and/or b) collagen 17 and/or c) at least one a604 integrin and/or d) collagen 7 and/or e) keratin 5 and Keratin 14 and/or {00377074 }5Docket No. 128-1217 f) Plectin (Claims 1, 12-14, 18, 19).
However, Application ‘955 does not recite wherein the flap is utilized for treatment of EB, JEB nor that the flap regenerates or repairs tissue.
Mavilio teaches a method of treating Epidermolysis Bullosa (EB) via administering to a patient in need there of a genetically modified epidermal sheet (i.e. flap) comprised of genetically modified keratinocytes (Abstract, p. 1397). The keratinocytes were modified via transducing a vector encoding a nucleic acid LAMB3 (Abstract). As evidenced by Medline Plus, The LAMB3 gene carries instructions for the beta subunit (beta3); the alpha and gamma subunits are produced from other genes (1st paragraph). Additionally the EB is JEB and Mavilio teaches that the epithelial sheet promoted the repair of living tissue in an EB patient (figure 3a, p. 1397; last paragraph).
It would be obvious to one of ordinary skill in the art to utilize the flap made from the method of making a genetically modified flap as taught by Application ‘955 for the purpose of treating JEB as taught by Mavilio with a reasonable expectation of success. An artisan would be motivated to utilize the flap as Mavilio teaches that the epithelial sheet promoted the repair of living tissue in an EB patient (figure 3a, p. 1397; last paragraph).
Regarding claims 4 and 7, Application ‘955 recites a method of making a flap of genetically modified cells on a fibrin substrate wherein the cells have been transduced with a gene or cDNA (i.e. nucleotide) for consisting of: a) at least one chain selected from the group consisting of: beta-3, c3 and y2 chain of laminin-5, and/or b) collagen 17 and/or c) at least one a604 integrin and/or d) collagen 7 and/or e) keratin 5 and Keratin 14 and/or {00377074 }5Docket No. 128-1217 f) Plectin (Claims 1, 12-14, 18, 19).
Regarding claim 5, although Application ‘955 does not specifically recite a nucleotide or amino acid sequence, the instant specification states that SEQ ID NO: 6 is LAMB3’s amino acid sequence. Therefore the nucleotide sequence of Application ‘955 encoding for laminin-3 beta reads on this limitation.
Regarding claim 6, Application ‘955 does not recite the specific means of transducing the cDNA.
However, Mavilio teaches that the heterologous nucleic acid further comprises promoters heterologous to the nucleic acid sequence, the heterologous nucleic acid sequence is under the control of a MLV LTR (p. 1401, Figure 2a).
It would be obvious to one of ordinary skill in the art to for the retroviral transduction taught by Application ‘955 with a MLV LTR taught by Mavilio with a reasonable expectation of success. An artisan would be motivated to utilize the MLV LTR for transduction as Mavilio shows it is a known method for transducing heterologous nucleotides for LAMB3 into keratinocytes for genetically modified flaps. 
Regarding claim 8, Application ‘955 recites that the transduction is a retroviral transduction (Claim 20).
Regarding claim 9, Application ‘955 recites all of the limitations of the process steps of steps a-c (Claim 1, steps a-c).
Regarding claim 10, Application ‘955 recites that the feeder cells are plated 2-24 hours before the genetically modified cells (claim 2).
Regarding claim 11, Application ‘955 recites that the method further comprises before step c), the steps: b') removing the culture medium and/or b") washing the flap of genetically modified cells adhered to said fibrin substrate with a washing solution, and/or after step c), the step of: d) placing the obtained flap of genetically modified cells on fibrin substrate in a transport container, and the fibrin substrate has dimensions of from about 0.32 cm2 to about 300 cm2 (Claim 3 and 4).
Regarding claim 12, Application ‘955 recites the fibrin substrate comprises from about 20 to about 100 mg/ml of fibrinogen and from about 1 to about 10 IU/ml of thrombin (Claim 5, 21).
Regarding claim 13, Application ‘955 recites fibrin substrate comprises from about 20 to about 50 mg/ml of fibrinogen and from about 3 to about 8 IU/ml of thrombin (Claim 6 and 22).
Regarding claim 14, Application ‘955 recites fibrin substrate comprises from about 20 to about 25 mg/ml of fibrinogen and from about 2 to about 4 IU/ml of thrombin (Claim 7 and 23).
Regarding claim 15, Application ‘955 recites fibrin substrate comprises about 23.1 mg/ml of fibrinogen and about 3.1 IU/ml of thrombin (Claim 8 and 24).
Regarding claims 16-18, Application ‘955 recites that the cells are epithelial cells, epidermal cells and keratinocytes (Claims 9-11, 15-17).
Regarding claim 19, Application ‘955 does not recite the source of the keratinocytes. 
Mavilio teaches that the genetically modified cells are human primary keratinocytes which have been harvested from a patient with EB via a biopsy (p. 1379; 2nd column).
It would be obvious to one of ordinary skill in the art to for the keratinocytes taught by Application ‘955 to be isolated from a patient via EB via a biopsy taught by Mavilio with a reasonable expectation of success. An artisan would be motivated to obtain keratinocytes via a biopsy from a patient with EB to treat EB as Mavilio shows that the patient with JEB is deficient for LAMB3 and thus the genetically modified gene correction and reapplication of their own cells in the form of a sheet resulted in engraftment and regenerated epidermis (Abstract, p. 1379; 1st column)
This is a provisional nonstatutory double patenting rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         

/TAEYOON KIM/Primary Examiner, Art Unit 1632